                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 MELVIN LAMPTON,                               )
                                               )
                Plaintiff,                     )
                                               )
 v.                                            )
                                               )       No. 4:19-cv-00734-NKL
 C. R. Bard, INC. and BARD                     )
 PERIPHERAL VASCULAR, INC.,                    )
                                               )
                Defendants.


                                             ORDER

       Before the Court is Defendants C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.’s

Notice of Adoption of Bard’s Motion to Exclude the Opinions of David Garcia, M.D., and Michael

Streiff, M.D. Doc. 90. Bard adopts and incorporates its Motion and Incorporated Memorandum to

Exclude the Opinions of David Garcia, M.D. and Michael Streiff, M.D. and Memorandum of Law

in Support as filed in the multi-district litigation (“MDL”) proceeding before the Honorable David

G. Campbell in the United States District Court for the District of Arizona, In Re: Bard IVC Filters

Product Liability Litigation, No. 2:15-MD-02641-PHX-DGC (D. Ariz.), Doc. 90-1, MDL D.E.

7294. In his suggestions in opposition, Plaintiff Melvin Lampton incorporates the briefing filed in

the MDL proceeding. Doc. 128-1, MDL D.E. 7808. In its reply suggestions, Bard incorporates its

briefing filed in the MDL proceeding. Doc. 154-1, MDL D.E. 8229.

       The MDL Court granted in part and denied in part Bard’s Motion. Doc. 128-2, MDL D.E.

10072. It granted the motion to exclude Dr. Garcia’s opinion that a patient in another Bard case

should have received anticoagulation therapy indefinitely on the basis that he did not know enough

about that patient’s current health condition. Doc. 128-2, p. 11. It also granted the motion to



                                                   1

         Case 4:19-cv-00734-NKL Document 172 Filed 11/23/20 Page 1 of 3
exclude Drs. Garcia and Streiff’s opinions contained in an addendum to their joint expert report

that were based solely on the report of another expert in this case, Dr. Kessler. Specifically, the

MDL court excluded Drs. Garcia and Streiff from opining that (1) Bard misled the FDA on the

tendency of the Recovery filter to migrate when challenged by increased venous pressure; (2) Bard

should not have marketed the [Recovery] filter since its performance was significantly poorer than

the comparator, was not performing as intended, expected and represented prior to marketing and

failed safety thresholds for migration; (3) The Recovery was associated with statistically

significant more complications and migration-related deaths than the Simon Nitinol Filter, and that

Bard knew this from an internal statistical analysis; (4) Bard knew of these deficiencies but

continued to market the device; and (5) Bard knew that the Recovery, G2 family and the Eclipse

filters did not fulfill their own internal performance standards and would pose an increased risk to

patients. The MDL Court held that such opinions were outside the realm of the doctors’ expertise

and that they were not supported by sufficient facts and data or evaluated through reliable

principles and methods. It denied the remainder of the motion to exclude. At trial, Drs. Garcia and

Streiff will be allowed to testify as to the opinions contained in their joint expert report, excluding

those contained in the addendum and those pertaining to the patient in the unrelated Bard case,

subject to rulings on objections made during their testimony.

       Because the MDL court’s order denying Bard’s Motion to Exclude was interlocutory, the

law-of-the-case doctrine does not apply, and this Court is not bound by its ruling. Gander

Mountain Co. v. Cabela’s, Inc., 540 F.3d 827, 830 (8th Cir. 2008) (internal citations committed).

However, considerations of comity and judicial economy weigh against disturbing the MDL

court’s rulings. See Fenner v. Wyeth, 912 F.Supp.2d 795, 800 (E.D. Mo. 2012); see also Winter v.

Novartis Pharmaceuticals Corp., 2011 WL 5008008, at *3 (W.D. Mo. Oct. 20, 2011)



                                                  2

         Case 4:19-cv-00734-NKL Document 172 Filed 11/23/20 Page 2 of 3
(“[P]rinciples of efficiency and comity make the Court hesitant to disturb the MDL court’s ruling

as doing so in the absence of a significant change of circumstances would frustrate the purposes

of centralized pretrial proceedings.”) (internal citations and quotations omitted). After careful

review of the MDL court’s order and the parties’ briefing, this Court considers the order to be

well-reasoned and supported by the law and evidence in the record. Furthermore, there has been

no change in circumstances that would justify reexamination. Consequently, this Court will not

disturb the MDL court’s decision.

        For the reasons stated in the MDL court’s order, Doc. 128-2, MDL D.E. 10072, Bard’s

Motion to Exclude the Opinions of David Garcia, M.D., and Michael Streiff, M.D., is granted in

part and denied in part as set forth in that order.

        IT IS SO ORDERED.




                                                          s/ Nanette K. Laughrey
                                                          NANETTE K. LAUGHREY
                                                          United States District Judge

Dated: November 23, 2020
Jefferson City, Missouri




                                                      3

         Case 4:19-cv-00734-NKL Document 172 Filed 11/23/20 Page 3 of 3
